UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7435



AKINBOBOLA AKINKOYE,

                                            Petitioner - Appellant,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1000-AM)


Submitted:   March 17, 2004                   Decided:   May 14, 2004


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Chanthunya, Silver Spring, Maryland, for Appellant. Paul J.
McNulty, United States Attorney, S. Kathleen Pepper, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Akinbobola Akinkoye appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2000) petition.          Finding no

reversible error, we affirm.

             On appeal, Akinkoye first contends that the district

court erred in dismissing his due process claim and claims that he

was deprived of the right to file a brief in support of his appeal

before the Board of Immigration Appeals (“Board”).              In order to

succeed on a procedural due process claim, Akinkoye must make a

showing of prejudice.      See Rusu v. INS, 296 F.3d 316, 324 (4th Cir.

2002); Farrokhi v. INS, 900 F.2d 697, 703 n.7 (4th Cir. 1990).            We

may find prejudice only “when the rights of [an] alien have been

transgressed in such a way as is likely to impact the results of

the proceeding.” Rusu, 296 F.3d at 320-21 (internal quotations and

citation omitted).       Akinkoye filed a detailed one and a half page

statement with his Notice of Appeal in which he set forth his

reasons for appeal.      The Board addressed each of Akinkoye’s claims

in its order of October 4, 2000.        Akinkoye has failed to identify

any other issues that he would have raised had he filed a separate

brief with the Board.      We therefore find that he has failed to show

that the absence of an appellate brief affected the outcome of his

case   and   therefore    fails   to   make   the   requisite   showing   of

prejudice.     Accordingly, we conclude that the district court did

not err in dismissing this claim.


                                   - 2 -
           Akinkoye also claims that he is a national of the United

States and thus is not an alien subject to removal proceedings.          He

claims that the district court erred in failing to address this

claim in its opinion.       Our review of the record reveals that

Akinkoye did not raise this claim in his initial habeas petition

and thus failed to properly present this claim to the district

court.     In any case, we note that the district court lacked

jurisdiction to consider Akinkoye’s nationality claim as such

claims must be presented to this court in the first instance.           See

8 U.S.C. § 1252(b)(5) (2000).

           We therefore affirm the district court’s order.           We deny

Akinkoye’s motion for stay of removal.             We dispense with oral

argument   because   the   facts   and     legal   issues   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                    AFFIRMED




                                   - 3 -